Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 21-36 are pending as of the response filed on 3/8/22. Claims 1-20 and 37-40 have been canceled. 
The nonstatutory double patenting rejection of claims 21-23 and 25-31 over claims 1 and 32 of USP 9290497 is withdrawn upon consideration of Applicants’ remarks, and the discussion that took place during the interview on 3/8/22.
Claims 21-36 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the compounds of formulas 406 and 405 as claimed are not taught or suggested by the prior art. Bergnes, USP 7439254 B2 (patented 10/21/2008, cited in an IDS) represents the closest prior art. Bergnes teaches a broad group of bicyclic heterocycles, inclusive of isoquinolinone compounds having activity as inhibitors of mitotic kinesin KSP: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, wherein R1, R2, R2’, R4-R8, and R12 can be selected from a wide variety of functional groups. However, . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 21-36 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627